Supreme Court of Texas
                            ══════════
                             No. 20-0451
                            ══════════

                  Energen Resources Corporation,
                               Petitioner,

                                    v.

 Bryce J. Wallace, Elite Drillers Corporation, and United Fire &
        Casualty and Its Parent, United Fire Group, Inc.,
                              Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Eighth District of Texas
   ═══════════════════════════════════════

      JUSTICE BLACKLOCK, joined by JUSTICE YOUNG, concurring.

      Chapter 95’s limitations on liability “appl[y] only to a claim . . . :
      (2) that arises from the condition or use of an improvement
      to real property where the contractor or subcontractor
      constructs, repairs, renovates, or modifies the
      improvement.”

TEX. CIV. PRAC. & REM. CODE § 95.002.
      The plaintiffs allege they were injured while working on a water
well, which was in a dangerous condition due to a gas leak coming from
a nearby oil well. I agree with the Court that Chapter 95 applies to this
claim. It does so because of the basic facts giving rise to the claim. The
“improvement to real property” being “repair[ed]” was the water well.
This improvement was in a dangerous “condition”—it contained gas
leaking from the oil well. The dangerous condition caused an explosion,
injuring the plaintiffs. The plaintiffs’ claims thus “arise[] from” the
dangerous condition of the improvement, triggering Chapter 95. I see
no basis in the statutory text for any further analysis.
       Although the Court reaches the correct result, it does so only after
unduly complicating Chapter 95’s application. According to the Court,
“Chapter 95 does not apply to a claim simply because the plaintiffs were
injured by the condition or use of an improvement on which they were
working.” Ante at 2. Instead, “negligence that was a cause of the
plaintiffs’ damages must involve the condition or use of the improvement
on which they were working.” Id. By requiring that the negligence
“involve” the improvement, the Court adds unwarranted doctrinal
baggage to a straightforwardly worded statute that very clearly applies
to this case.
       Determining whether Chapter 95 applies need not be so difficult.
One might imagine some initial confusion about the statute’s use of the
potentially slippery words “arises from.” But this Court has already
cleared that up. “Arises from,” in Chapter 95, means simply “is caused
by.” Endeavor Energy Res., L.P. v. Cuevas, 593 S.W.3d 307, 310 (Tex.
2019); Abutahoun v. Dow Chem. Co., 463 S.W.3d 42, 48 (Tex. 2015); see
also Utica Nat’l Ins. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004)
(“This Court has held that ‘arise out of’ means that there is simply a
‘causal connection or relation,’ which is interpreted to mean that there
is but for causation, though not necessarily direct or proximate




                                    2
causation.”) (quoting Mid–Century Ins. v. Lindsey, 997 S.W.2d 153, 156
(Tex. 1999)).
      So what “causes” a negligence claim? In the strictest sense, a
negligence claim is an abstraction that “arises from” the mind of the
lawyer. In a more practical sense, surely the sense in which Chapter 95
speaks, a negligence claim is caused by—and therefore arises from—the
factual allegations on which the claim is based. And no fact is more
foundational to a negligence claim than the injurious accident giving
rise to the claim. The accident—and the injury it produces—are the
brute facts of the case, from which the abstraction we call a “claim”
arises. Who is responsible for the accident? Were they negligent? Did
the negligence cause the injury? These questions follow from the fact of
the accident itself—or arise from it, you might say. But they are farther
down the causal chain. The injurious accident is the originating cause
without which a “claim” could not even begin to exist.
      I would not say the injurious accident is the sole “cause” of a
negligence claim. A negligence claim surely has additional causes, such
as the negligence allegations on which the Court focuses. But there are
other causes of the damages (such as the injury itself), and surely the
claim “arises from” those causes just as much as it arises from the
alleged negligence.
      In the past, we have not interpreted the Legislature’s use of
“arises from” to require courts to identify a sole causal source to the
exclusion of all others. Claims—or in the Tort Claims Act, injuries—can
“arise from” multiple causal sources, any one of which is sufficient to
satisfy the “arising from” requirement. Endeavor, 593 S.W.3d at 311




                                   3
(holding that a claim can “arise from” a “combination” of acts and
concluding that “[t]he statute’s plain language requires only that the
claim arise from the use of an improvement to the property, not . . . that
the use of the improvement be the only cause of the injury”); see also
PHI, Inc. v. Tex. Juv. Just. Dep’t, 593 S.W.3d 296, 303 (Tex. 2019)
(noting that there may be more than one cause that satisfies the Tort
Claims Act’s “arises from” standard).       Today, however, the Court
interprets Chapter 95’s “arises from” requirement to require exclusive
focus on one cause of the claim—the negligence—to the exclusion of
other causes, such as the injury.
      The Court’s textual basis for its restricted view of where claims
“arise from” is Chapter 95’s definition of “claim”: “a claim for damages
caused by negligence.” TEX. CIV. PRAC. & REM. CODE § 95.001(1). This
definition limits Chapter 95 to negligence claims, but it tells us nothing
about where negligence claims “arise from.”             The definition’s
straightforward recitation of the elements of a negligence claim cannot
bear the weight the Court puts on it. As the statute is written, it is the
claim—not the negligence—that must “arise from” the condition or use
of the improvement in order for Chapter 95 to apply.
      Of the many things that might be said to “cause” a negligence
claim, none is clearer than the injurious accident from which the claim
originates. Whether an injury was caused by the condition or use of an
improvement will typically be apparent from the hard facts alleged
about the accident, reducing litigation and uncertainty about
Chapter 95’s application. Negligence, on the other hand, is a malleable
legal construct. Whereas the facts of the accident are what they are,




                                    4
deciding where and to whom to assign the negligence is often a strategic
decision made by lawyers. If Chapter 95 only applies if the alleged
negligence “involves” the improvement, lawyers will look for creative
ways to plead around Chapter 95—even in cases where a condition or
use of the improvement caused the injury and therefore gave rise to the
claim. The result will be lengthier and more indeterminate litigation
over whether the case meets the Court’s unnecessary rearticulation of
Chapter 95’s requirements.
       The Court relies primarily on its prior decisions in Endeavor and
Abutahoun, neither of which requires the rule the Court announces. To
the extent we have ever addressed whether Chapter 95 applies only if
the alleged negligence “involves” the improvement, we suggested in
Endeavor that it does not: “The statute’s plain language requires only
that the claim arise from the use of an improvement to the property, not
that the property owner’s negligence involve the use of the
improvement.” Endeavor, 593 S.W.3d at 311. To be sure, in Endeavor,
we answered whether the claim arose from the use of an improvement
by analyzing whether the alleged negligence involved the improvement.
Id.   That is certainly one way to answer the question.       But what
Endeavor said was sufficient, the Court now deems necessary. Our prior
case law does not require that jump, and neither, as I read it, does the
text of Chapter 95.
       The process of reasoning the Court used in Endeavor when
applying Chapter 95 to the facts and arguments raised there does not
generate a rule requiring all future courts to use precisely the same
process of reasoning. When this Court employs a line of reasoning to




                                   5
think its way through a statute’s application to a particular case, it is
not announcing a binding rule that the same line of reasoning now
controls all cases. Of course, courts should strive to apply statutes
consistently and to use consistent reasoning in doing so. But when
applying statutes, an outsized focus on the reasoning of prior cases can
result in precedent that builds and builds upon itself—even with each
case correctly decided—until a case comes along where the precedent
and the statute seem to be pointing in different directions. See PHI, 593
S.W.3d at 305–06 (rejecting elements of reasoning derived from the
Court’s precedent “in a case where application of those elements yields
a result that conflicts with a common-sense reading of the statutory
text”).
          Rather than load more judicial constructs onto Chapter 95, we
should back up and ask whether many of our prior statements about it
truly illuminate—rather than obscure—what seems to me an
uncomplicated statutory text. We are not bound to follow the reasoning
of our precedents to the ends of the earth. We are bound to follow the
text of the statute, which in my view does not support the rule the Court
adopts today.
          I respectfully concur.




                                        James D. Blacklock
                                        Justice

OPINION DELIVERED: March 11, 2022




                                    6